UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RAFAEL GARCIA-GARCIA,
Petitioner,

v.
                                                                    No. 98-2449
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A29-925-425)

Submitted: February 23, 1999

Decided: March 19, 1999

Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John William O'Leary, JOHN O'LEARY & ASSOCIATES, Wash-
ington, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney
General, Terri J. Scadron, Senior Litigation Counsel, Thankful T.
Vanderstar, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Rafael Garcia-Garcia petitions for review of a final order of the
Board of Immigration Appeals (Board) denying his application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

Garcia-Garcia, a native and citizen of El Salvador, entered the
United States in January 1993 without inspection by an immigration
officer, in violation of 8 U.S.C.A. § 1251(a)(1)(B) (West Supp. 1997).
In December 1993, the Immigration and Naturalization Service (INS)
issued an order to show cause why he should not be deported. Garcia-
Garcia filed an application for asylum and withholding of deportation.
Following a hearing in which Garcia-Garcia conceded deportability,
the Immigration Judge (IJ) issued a decision denying asylum and
withholding of deportation but granting voluntary departure. The
Board dismissed Garcia-Garcia's appeal after concluding that he had
not demonstrated that he has been persecuted in El Salvador or that
a reasonable person in his position would fear persecution if he
returned. Garcia-Garcia timely petitions this court for review of the
Board's order.

Garcia-Garcia is a twenty-four year old single male. At his deporta-
tion hearing, Garcia-Garcia testified that guerillas came to his father's
home in 1991 and threatened to kill him if he refused to accompany
them and join their organization. After his abduction the guerillas
forced him at gun-point to strike a deserter with a baseball bat approx-
imately five times. That night he fled while his captors were sleeping.
Fearing retaliation from the guerillas, Garcia-Garcia traveled to dif-
ferent areas within El Salvador and to Guatemala. Having learned
from his father that the guerillas had come looking for him on several
occasions, Garcia-Garcia fled El Salvador. He fears that the guerillas
might kill him if he returns to El Salvador.

                    2
The Immigration and Nationality Act (the Act) authorizes the
Attorney General, in her discretion, to confer asylum on any refugee.
8 U.S.C. § 1158(b) (1994). The Act defines a refugee as a person
unwilling or unable to return to his native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. United States
Immigration & Naturalization Serv., 899 F.2d 304, 307 (4th Cir.
1990) (en banc). The alien must prove that the fear of persecution
"stems directly from one of the five categories of persecution listed
in the Act." Huaman-Cornelio v. Board of Immigration Appeals, 979
F.2d 995, 999-1000 (4th Cir. 1992). If an applicant establishes past
persecution, he is presumed to have a well-founded fear of future per-
secution rebuttable by evidence establishing a change in conditions in
the country such that any fear of future persecution is no longer objec-
tively reasonable. 8 C.F.R. § 208.13(b) (1996).

This court must uphold the Board's decision if it is supported by
substantial evidence from the record as a whole. See Huaman-
Cornelio, 979 F.2d at 999. We can reverse the Board only if the evi-
dence "was so compelling that no reasonable factfinder could fail to
find the requisite fear of persecution." INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992). We conclude that substantial evidence supports
the Board's ruling.

Garcia-Garcia claims that his abduction by armed guerillas and the
guerillas forcing him to beat a deserter with a baseball bat constitute
past persecution within the meaning of the Act. He asserts that the
Board erred in failing to expressly recognize that he was only seven-
teen years of age when these events occurred, and in finding that he
suffered no harm from the abduction. We agree with the Board that
Garcia-Garcia failed to demonstrate that he suffered persecution on
account of his political beliefs or one of the other enumerated provi-
sions of the Immigration and Nationality Act. Garcia-Garcia testified
that he went with the armed guerillas because they threatened to kill
him if he refused. He did not assert that the guerillas abducted him
based on his political opinion or that his desire not to join the guerilla
movement was politically based. As argued by the Government, the
forced recruitment in a guerilla organization does not necessarily con-
stitute "persecution on account of . . . political opinion" within the

                     3
meaning of the Immigration and Nationality Act. See Elias-Zacarias,
502 U.S. at 482-83; see also Cruz-Diaz v. United States Immigration
& Naturalization Serv., 86 F.3d 330, 332 (4th Cir. 1996). This stan-
dard applies to juveniles, and there is nothing in the record suggesting
that the Board failed to consider Garcia-Garcia's age as a factor in
rejecting his asylum application. See Cruz-Diaz , 86 F.3d at 331. We
further note that the immigration judge and the Board took notice that
El Salvador's civil war has ended and conditions in El Salvador have
changed dramatically since Garcia-Garcia's departure.

Because the record contains substantial evidence supporting the
Board's determination that Garcia-Garcia failed to demonstrate that
he suffered past persecution within the meaning of the Act or that he
has a well-founded fear of future persecution, we must uphold the
Board's decision. See Huaman-Cornelio, 979 F.2d at 999. Accord-
ingly, we deny the petition for review. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

PETITION DENIED

                    4